Citation Nr: 1500654	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-43 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee injury residuals.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active military duty from June to August 1985, December 1987 to December 1991.  He also had service in the Army National Guard (ARNG).

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  In that decision the RO denied service connection for PTSD, sleep apnea, a right knee disorder, and a low back disability.

In January 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed and is associated with the file.

In May 2014, the Board reopened the Veteran's low back claim and dismissed the Veteran's right knee claim.  The claims of entitlement to service connection for a low back disability, sleep apnea, and an acquired psychiatric disability were remanded for further development.  

The issues of entitlement to service connection for an acquired psychiatric disorder other that PTSD and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no medical evidence establishing a diagnosis of PTSD.

2.  Obstructive sleep apnea was caused or aggravated by active military service.  



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for an award of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in April, May, and August 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of:  information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together, are fully adequate to decide the claims decided herein.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was remanded in May 2014 in order to obtain additional VA examinations and service treatment records dated in 1984 and 1985.  Upon remand, the examinations were completed in July 2014 and the requested service treatment records were associated with the Veteran's electronic claims file.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a).

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has claimed entitlement to service connection for PTSD and obstructive sleep apnea.  The Veteran's service treatment records do not indicate that the Veteran was seen or treated for either condition in service.  

The Veteran was afforded two VA psychiatric examinations in connection with his claim for PTSD, the first dated in September 2010 and the second dated in July 2014.  Neither examiner, after extensive review of the Veteran's medical, social, and military history, found that the Veteran met the criteria for a diagnosis of PTSD.  It was noted that the Veteran had other psychiatric diagnoses, including unspecified anxiety disorder and depressive disorder, nos, but not PTSD.  The Veteran's outpatient treatment records were also reviewed and did not contain diagnoses related to PTSD.

On the other hand, the Veteran has been diagnosed with obstructive sleep apnea, dating to approximately 2007.  In connection with this claim, the Veteran submitted numerous lay statements from witnesses who knew him in the military, attesting to loud snoring and daytime sleepiness in service.  

Based on the foregoing, the Veteran was afforded VA examinations to determine whether the diagnosed obstructive sleep apnea had its onset in service and whether the snoring and daytime somnolence in service were manifestations of sleep apnea.

The Veteran was examined in August 2012.  The examiner indicated that the Veteran claims file and electronic records were available and reviewed in connection with the examination and report.  The Veteran was diagnosed as having obstructive sleep apnea, with a diagnosis date of 2007.  The Veteran reported onset of sleep disturbance during military service.  He reported snoring, tiredness, and daytime sleepiness witnessed by other servicemen.  He underwent a sleep study 16 years after service and was placed on a CPAP machine. His history was reported to include possible sleep apnea as early as 2002.  The examiner found that the diagnosed obstructive sleep apnea was less likely caused or aggravated by military service.  The examiner explained that there were no complaints related to sleep apnea in service or within one year of service.

The Veteran was again examined by VA in July 2014.  The examiner was asked to clarify whether the symptoms reported by the Veteran in service were at least as likely as not manifestation of obstructive sleep apnea.  The examiner reviewed the Veteran's electronic records and other medical history.  After review, the examiner stated that it was less likely than not that the diagnosed sleep apnea was related to military service.  It was explained that there were no complaints of or treatment for sleep apnea in service and that the Veteran was not diagnosed with this condition until 18 years after leaving the military.  

Rather, the examiner found that the Veteran's obstructive sleep apnea was as likely as not due to body habitus.  The examiner noted that the Veteran was 270 pounds and 5'8" tall at the time of his diagnosis and that he had experienced a weight gain of close to 70 pounds at the time.  In addition, it was noted that the Veteran had a history of snoring at the time of an obstructive sleep apnea evaluation in 2002 but was not diagnosed with obstructive sleep apnea.  At a physical in 2004 it was noted that the Veteran had a history of snoring and it was found at that time to "not [be] apnea."

Analysis

The Veteran was found by two VA examiners not to meet the diagnostic criteria for PTSD and the treatment records also do not show any medical diagnoses of PTSD.  There is no other such diagnosis in the record.  Accordingly, he does not meet the first requirement for service connection for PTSD under 38 C.F.R. § 3.304(f).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran's claims file and ultimately considered an accurate and complete history, including the Veteran's reports.  After examination and review, the examiners provided a definite opinions supported by reasoned rationales.  As such, the opinions are highly probative.  

The Veteran has contended on his own behalf that he has PTSD and sleep apnea that are related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  PTSD is diagnosed on the basis of criteria contained in the DSM IV or DSM V.  38 C.F.R. § 4.125(a).  By regulation the diagnosis must be made through medical evidence.

Medical expertise is required to determine whether a claimant meets the criteria.  See Cohen.   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is therefore, not competent to provide a diagnosis of PTSD; and even if he were, the regulation requires medical professionals to make the diagnosis.  38 C.F.R. § 3.304(f).

The record clearly shows current sleep apnea; but the August 2010 and July 2014 VA examiner found that the diagnosed obstructive sleep apnea was not likely related to military service or symptoms of snoring.  These examiners considered an accurate history, including the Veteran's reports of symptoms in service.  They provided definitive opinions supported by evidence.

Although the Veteran is competent to report his in-service symptoms of snoring and disturbed sleep; he is not shown to possess the necessary expertise to say that those symptoms were manifestations of sleep apnea.  As the VA examiner pointed out there is 

In summary, the evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for obstructive sleep apnea is denied.


REMAND

In May 2014, the Veteran's back claim was remanded for additional opinion.  A VA examination was afforded and the examiner stated that the current L4-5 spinal stenosis was less likely as not related to military or injuries to lumbar spine in the military.  The rationale was "no documentation of any l-s problem in strs."    The examiner's opinion is insufficient because it does not consider the Veteran's statements concerning injuries in service or his complaints related to back pain since that time.  As such, additional opinion is needed.  .  38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Haas v. Shinseki, 22 Vet. App. 385-89 (2009 

With respect to the Veteran's claim for a psychiatric disorder other than PTSD, the Veteran has been diagnosed as having unspecified anxiety disorder and depressive disorder, not otherwise specified (NOS).  The September 2010 examiner did not provide an adequate nexus opinion regarding the diagnosed depressive disorder and, as such the matter was remanded for further opinion.  The July 2014 VA examiner found that the diagnosed anxiety disorder was not related to the Veteran service, but offered no opinion regarding the diagnosed depressive disorder.  As the depression was diagnosed within the appeal period, it qualifies as a currently diagnosed disability for VA purposes.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, an adequate VA opinion regarding nexus is still required for this condition. As such, this matter must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the July 2014 examiner provide an opinion regarding the Veteran's back claim.  The claims file must be reviewed by the examiner. 

The examiner should answer the following question:

Did the Veteran's diagnosed back disorder have its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by the Veteran's military service?  The examiner should consider the documented complaints of in-service back pain.

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner must consider and comment on the Veteran's statements concerning injuries reported by the Veteran in service and his complaints related to ongoing back pain since that time.

In offering any opinion, the examiner must consider the Veteran's reports of symptoms beginning in service.  The examiner should offer reasons for the opinions.    

3.  Request that the July 2014 examiner provide an opinion regarding the Veteran's psychiatric claim.  The claims file must be reviewed by the examiner. 

(a)  Does the Veteran have an acquired psychiatric disorder (including depressive disorder) other than PTSD identified at any time since 2009?  If prior diagnoses are not present currently, the examiner should opine whether the prior diagnoses were made in error, or the disability has gone into remission. 

(b)  If the examiner finds that the Veteran has a current psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by the Veteran's military service?  

The examiner must consider and comment on the Veteran's reported in-service stressors while serving in the Southwest Asia Theater of operations.  

The examiner s attention is directed toward the following evidence:  (i)  The September 1991 report of medical history showing the Veteran's reported depression or excessive worry or nervous trouble, (ii) Treatment in the Alcohol and Drug Abuse Prevention and Control Program (APCP) in service, (iii) A June 1993 record from Dr. A B showing the Veteran denied a history of stress depression and anxiety, and (iv) medication notes from Dr. A B prescribing Buspar and Xanax for anxiety in April and May 1995.  

The examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  If any benefit sought on appeal remains denied issue a supplemental statement of the case, then return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


